Case 1:20-cv-00944-TNM Document 1-5 Filed 04/09/20 Page 1 of 3




                   Exhibit E
             Case 1:20-cv-00944-TNM Document 1-5 Filed 04/09/20 Page 2 of 3

                                              Elaine Herrmann Blais                  Goodwin Procter LLP
        GOODWIN                               +1 617 570 1205
                                              eblais@goodwinlaw.com
                                                                                     100 Northern Avenue
                                                                                     Boston, MA 02210

                                                                                     goodwinlaw.com
                                                                                     +1617570 1000




March 5, 2020



VIA EMAIL AND U.S. PRIORITY MAIL

Jill Eggleston
FOIA Public Liaison
US Citizenship and Immigration Services National Records Center
FOIA/PA Office
P.O. Box 648010
Lee's Summit, MO 64064

RE: COW2019501266

Dear Ms. Eggleston:

I write regarding Freedom of Information Act Request Control Number COW2019501266 ("the
Request"), submitted by Scott Shuchart for Kids in Need of Defense (KIND) on September 12, 2019.
We represent KIND regarding this FOIA matter. The Request sought the following information
regarding USCIS's implementation of the interim final rule "Asylum Eligibility and Procedural
Modifications," 84 Fed. Reg. 33,829 (July 16, 2019):

   •   An e-mail from Asylum Division Chief John Lafferty dated on or about July 15, 2019, attaching a
       guidance document titled "Interim Final Rule-Asylum Eligibility and Procedural Modifications";

   •   Any updated or different guidance document issued to Asylum Division staff on or about Sept.
       12, 2019, regarding the status of the interim final rule following the Supreme Court's Sept. 11
       stay order; and

   •   Any further guidance subsequently issued until the date of USCIS's final response to the
       Request.

Pursuant to your letter dated September 19, 2019, the Request was placed on Track 1 and originally
had an estimated completion date of October 26, 2019. No documents were produced by that date,
and your office did not seek any additional information. Further, your office did not provide notice in
writing of any exceptional circumstances, despite the statutory deadlines having passed.

As of your February 18, 2020 letter, the Request has been transferred to Track 2. The estimated
completion date for the Request is March 25, 2020. We expect your office to provide the requested
documents by March 25, 2020. To the extent that your office does not, we intend to file suit under
             Case 1:20-cv-00944-TNM Document 1-5 Filed 04/09/20 Page 3 of 3


        GOODWIN

Jill Eggleston
March 5, 2020
Page 2


5 U.S.C. § 552(a)(6)(C) on or about March 26, 2020.

Sincerely,


~ ~ f)~                                           I-4. j . J.
Elaine Herrmann Blais


cc:    Scott Shuchart, Kids in Need of Defense (KIND)

       Chief Privacy Officer/Chief FOIA Officer
       Privacy Office, Mail Stop 0655
       Department of Homeland Security
       2707 Martin Luther King Jr. AVE SE
       Washington, DC 20528-065
